internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations department of the treasury release number release date uil code pa taxpayer_identification_number form tax_year s ended december 20xx december 20xx person to contact id number contact numbers telephone fax manager’s name id number manager’s contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we’ll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal catalog number 34809f letter rev standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you letter rev catalog number 34809f thank you for your cooperation enclosures report of examination form_6018 publication publication sincerely nanette m downing director eo examinations letter rev catalog number 34809f form 886-a rev date explanations of items schedule number or exhibit name of taxpayer org tax identification_number 20xx 20xx years periods ended issues issue whether the org operated primarily for private benefit during the years under examination thus failing the operational_test of treas reg c - c issue whether the org failed to operate exclusively for exempt purposes as required by internal_revenue_code sec_501 during the years under examination thus failing the operational_test of treas reg c -1 c background information facts according to the the state state on october 20xx corporation commission’s website the org was incorporated in on july 20xx the internal_revenue_service issued letter notifying the org of its exempt status under sec_501 per the current internal_revenue_service records the org is recognized as tax exempt under sec_501 and its foundation status is sec_509 the effective date of the exempt status is october 20xx beginning december 20xx an examination was conducted on the 20xx on december 20xx the examination was expanded to included tax_year ending december 20xx books records and activities for the tax_year ending december condominium complex is a condominium complex with condominiums condominium complex is managed by a home owners association with the same name this entity will be referred to as the home owners association the home owners association manages the property the residents own their individual condominiums and a proportionate share of the common areas of the complex the home owners association in addition to managing the property provides senior services for the residents each resident pays a monthly fee to the home owners association for the services they provide however the monthly fee does not include money for capital improvements to the condominium complex to resolve this problem the home owners association has a fund called the fund residents can make contributions to are not tax deductible this makes raising money for capital improvements difficult fund for capital improvements these contributions in 20xx individual-1 a resident of the home owners association came up with the idea to create an exempt_organization so residents could contribute to the projects of form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanations of items schedule number or exhibit name of taxpayer org tax identification_number 20xx 20xx years periods ended the home owners association and receive a tax deduction thus the org the organization was formed and received its tax exempt status effective october 20xx the org the organization has two paragraphs explaining its exempt_purpose in its articles of incorporation bylaws and its application_for recognition of exemption form the paragraphs follow said corporation is organized exclusively for charitable religious educational and scientific purposes including for such purposes the making of distributions to organizations that qualify as exempt_organizations under sec_501 of the internal_revenue_code or corresponding sections of any future federal tax code the org shall accept and hold all kinds of property received as gifts bequests legacies donations or otherwise to be beneficiary or trustees under testamentary or inter_vivos trusts to manage and invest accumulate such property or the income there from for the benefit of all resident owners of condominium complex condominiums other than current operating_expenses the mission statement on the form_990 for the year ending december 20xx confirms the second of the two paragraphs and states the organization’s mission is to benefit all resident owners of condominium complex condominiums for projects outside their operating budget related to health wellness safety and education initial interview an initial interview was conducted with the organization’s president a board member and the organization’s accountant on december 20xx the following discussion is a summary of some of the questions and answers that were exchanged by the parties during the initial interview tell me about your organization’s history and its activities the purpose is to provide health safety and education for the senior residents of condominium complex the organization was formed so the residents could contribute to the projects of the home owners association hoa and receive a tax deduction the founder was individual-1 he pushed very hard to achieve this the projects are available only to residents and their guests the hoa is an state non-profit association form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanations of items schedule number or exhibit name of taxpayer org tax identification_number 20xx 20xx years periods ended the property is owned by the residents and each owner also owns their proportionate share of the common areas the money raised or contributed to the organization goes for projects needed by the hoa the hoa board is composed of residents of condominium complex that is money is paid to the hoa not a c for the improvements or projects who opens and or reviews the mail administrative assistant administrative assistant to employee-1 and an employee of the hoa opens and reviews the mail mostly residents donate to the organization and sometimes a family_member will donate in memory of a past resident the residents have been informed when making donations to put them in the mail slot the mail slot is in the door that leads to hoa’s administrative offices this is just inside the front entrance tour of facility the organization has no independent location the president of the organization works from her condominium and board meetings are conducted in common areas at the condominium complex ie the home owners association on december 20xx the agent toured the condominium complex with the general manager of the home owners association she is also a board member of the organization the agent saw several of the item purchase by the home owners association with the organization funds including the auditorium partitions a flat screen television in the gym and the pool which was converted to solar heating with the organization’s grant donation to the home owners association the board meets monthly the first thursday of every month and is composed of nine directors plus the general manager of condominium complex ie the home owners association article sec_2 of the organization’s bylaws states all members of the board_of directors shall be owner residents of the condominium complex ie additionally the complex has security staff there are only two vehicle entrances from public streets entry is limited to the residents and their guests there is fence around the entire community including the side of the property that borders the lake form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service the board board meetings and minutes explanations of items schedule number or exhibit form 886-a rev date name of taxpayer org tax identification_number 20xx 20xx years periods ended owner residents of the home owners association also the board_of directors replaces vacancies on the board the following is a summary of some board meeting minutes february 20xx - president president of the home owners association spoke at the board meeting the minutes reflect he emphasized the foundation’s ie the organization priority must be funding ie raising money and without funding in hand or en-route the home owners association is unable to move ahead with plans for projects for the community ie home owners association july 20xx - the minutes reflect a lengthy discussion was held on replacing the doors to the swimming pool area at a cost of dollar_figure and that the home owners association has approved the installation of the doors august 20xx - the minutes reflect a b c a homeowner ie resident donated a juke box a homeowner ie resident donated an aed defibrillator and the home owners association approved its installation a homeowner ie resident donated yellow umbrellas for the pool area the purchase of up to eight umbrellas was approved by the home owners association november 20xx - the minutes reflect funding for pool loungers was given by two residents however the organization wanted approval of the home owners association prior to purchasing the pool loungers february 20xx- the minutes reflect the findings of the ad hoc committee the committee estimated the costs associated with accepting a condominium as a donation they found the fees would be approximately dollar_figure to dollar_figure for the property transfer and dollar_figure to dollar_figure per month after the property transfer the organization set a goal to raise dollar_figure to cover the costs of the condominium donation the dollar_figure was solicited via internal condominium complex advertising june 20xx - the minutes reflect the board’s concern with paying the costs associated the condominium until it is sold if the condominium is accepted as a donation july 20xx - the minutes reflect the organization will ask residents for a loan to cover the cost of the expenses of the condominium form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer org explanations of items schedule number or exhibit tax identification_number years periods ended 20xx 20xx publications in the initial interview it was stated the organization does no advertising however the organization did post flyers at the condominium complex the organization retained copies of all posted flyers the organization provided these flyers to the agent during the examination the flyers would solicit donations by suggesting donations come directly from individual_retirement_accounts or made via will trust or beneficiary deed for condominiums exhibit a flyer posted stated total donations from august 20xx to december 20xx to the home owners association totaled dollar_figure and included solar for pool spa dollar_figure automatic doors to pool area dollar_figure room dividers for auditorium dollar_figure exhibit analysis of the organization’s expenses the key year of the examination was 20xx and during the course of the examination the agent tested the expenses for the key year and found they reflect what appears on the tax_return expenses for 20xx and 20xx the organization provided their purchase order log from 20xx through 20xx an exact copy follows in response to the agent request for documentation of organization’s purchase order log 20xx - 20xx - log deleted - purchase order log - 20xx - log deleted - form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer org tax identification_number explanations of items schedule number or exhibit years periods ended 20xx 20xx from the above copy of the organization’s purchase order log dollar_figure was paid directly to the home owners association for things like solar heating for the pool dollar_figure room dividers for the auditorium dollar_figure and an automatic door opener dollar_figure accomplish these tasks for the home owners association the organization spent dollar_figure on administrative expenses such as insurance dollar_figure and settlement costs for a donated condominium dollar_figure also dollar_figure was paid directly to employees of the home owners association for tuition reimbursement in order to tax exemption y o in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt see sec_1_501_c_3_-1 generally an organization that is described in sec_501 is exempt from income_tax see r c sec_501 these organizations include corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office see sec_501 an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in r c sec_501 see sec_1_501_c_3_-1 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanations of items schedule number or exhibit name of taxpayer org tax identification_number 20xx 20xx years periods ended the existence of a substantial nonexempt purpose regardless of the number or importance of exempt purposes will cause failure of the operational_test see 326_us_279 the operational_test is not satisfied where any part of the organization's earnings inure to the benefit of private shareholders or individuals and where the organization serves a private benefit rather than public interests see sec_1_501_c_3_-1 an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than private interest see sec_1_501_c_3_-1 thus an organization must establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or creator's family shareholders of the organization or persons controlled directly or indirectly by such private interests the presence of a single substantial non-exempt purpose can destroy the exemption regardless of the number or importance of exempt purposes see 326_us_279 am campaign acad v commissioner 92_tc_1053 see also old dominion box co inc v united_states f2d 4th cir cert_denied 413_us_910 operating for the benefit of private parties who are not members of a charitable_class constitutes a substantial nonexempt purpose when an organization operates for the benefit of private interests such as designated individuals the creator or his family or persons directly or indirectly controlled by such private interests the organization by definition does not operate exclusively for exempt purposes am campaign acad v commissioner supra pincite -1066 a nonprofit organization with membership limited to the residents and business operators within a city block and formed to preserve and beautify the public areas in the block thereby benefiting the community as a whole as well as enhancing the members’ property rights will not qualify for exemption under sec_501 revrul_75_286 form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanations of items schedule number or exhibit name of taxpayer org tax identification_number years periods ended 20xx 20xx government’s position issue benefit during the years under examination association received private benefit it is the government’s position that organization operated primarily for private more specifically the home owners the operational_test is not satisfied where any part of the organization’s earnings inure to the benefit of private shareholders or individuals and where the organization serves a private benefit rather than public interests see sec_1_501_c_3_-1 sec_1_501_c_3_-1 an organization must establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or creator's family shareholders of the organization or persons controlled directly or indirectly by such interests clearly stated on the organization’s form_990 for the period ending december 20xx is the organization’s mission to benefit all resident owners of condominium complex condominiums for projects outside their operating budget related to health wellness safety and education in the initial interview it was stated the reason for the creation of the organization was so the residents could contribute to the projects of the home owners association hoa and receive a tax deduction the private benefit is two fold first the tax deduction for the residents of the home owners association for their contributions and then capital improvements to property of the residents of the home owners association from the organization’s purchase order log expenses of dollar_figure have been paid the home owners association directly received dollar_figure dollar_figure went for administrative expenses in support of the organization non-exempt purposes employees of the home owners association received dollar_figure all expenses paid were for the home owners association either directly or indirectly in revrul_75_286 advice was requested as to whether a nonprofit organization qualified for exemption from federal_income_tax under sec_501 membership was limited to the residents and business operators within a city block and was formed to preserve and beautify the public areas of the block thus benefiting the community as a whole as well as enhancing the members’ property rights form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer org explanations of items schedule number or exhibit tax identification_number years periods ended 20xx 20xx the activities of the organization in revrul_75_286 were to pay the city government to plant trees on public property within the block organize residents to pick-up litter and refuse in the public streets and on public sidewalks within the block and encouraging residents to take an active part in beautifying the block by placing shrubbery in the public area within the block much of the public area improved by the organization in revrul_75_286 is the public roadway lying between the sidewalk and the street in front of private property owned by members of the organization also membership was restricted to residents of the block and those owning property or businesses in the block the organization’s support was derived from receipts from block parties and voluntary contributions from members in revrul_75_286 it was determined the organization did not qualify for exemption from federal_income_tax under sec_501 for the following reasons by enhancing the value of the roadway sections abutted by property of the members the organization enhanced the value of its members property rights the restricted nature of membership the limited area for improvements ie a block revrul_75_286 found these factors ’indicate that the organization is organized and operated to serve the private interests of its members within the meaning of sec_1_501_c_3_-1 of the regulations the revenue_ruling further states the organization is not organized and operated exclusively for charitable purposes therefore it does not qualify for exemption from federal_income_tax under sec_501 of the code revrul_75_286 is on point with the organization under examination the following are similarities of the organization under exam and the organization in revrul_75_286 in the revenue_ruling the members of the organization wanted to improve beautify the roadway abutting their property it was determined this enhanced the organization’s members property rights the organization under examination raises money to fund projects mostly capital improvements of the home owners association thus improving residents property rights also as a note the revenue_ruling organization was improving public property and giving up ownership to the improvements the organization under exam has given money to the home owners association the home form 886-a catalog number 20810w page 9publish no irs gov department of the treasury-internal revenue service form 886-a rev date explanations of items schedule number or exhibit name of taxpayer org tax identification_number 20xx 20xx years periods ended owners association makes capital improvements to private property and these improvements are still owned by the home owners association membership in the revenue_ruling organization was limited to residents and businesses within the block for the organization under exam a requirement to be a board member is ownership residency in the home owners association these are the only members of the organization and the organization’s board is self perpetuating they fill all vacancies on the board so membership in the organization under exam is even more limited than the organization in the revenue_ruling in the revenue_ruling the organization made block improvement these would be accessible to the public on public roads going though the block and this area a block was considered limited the organization under exam is fully fenced in and has no public roads within the home owners association so here the area for the organization under exam is even more limited than the organization in the revenue_ruling the organization under exam receives most of its funding from the residents of the home owners association this is similar to the revenue_ruling organization receiving funds from its members and block parties so it is for the above reasons the organization was organized and operates to serve the private benefit and fails the operational_test it is the government's position that the organization failed to operate issue exclusively for exempt purposes during the years under examination in particular the organization is not operated for a charitable purpose under sec_501 per sec_1_501_c_3_-1 an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than private interest and per issue above it was established the organization was operating for a private interest and not for the public the existence of a substantial nonexempt purpose regardless of the number or importance of exempt purposes will cause failure of the operational_test see 326_us_279 here there is no evidence the organization was conducting a charitable activity listed under sec_501 some examples are religious charitable scientific testing for public safety literary educational or prevention of cruelty to children or animals sec_1_501_c_3_-1 states an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primary in activities that accomplish one or more exempt purposes form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service explanations of items schedule number or exhibit form 886-a rev date name of taxpayer org tax identification_number 20xx 20xx years periods ended essentially the organization has two activities one is to raise money and the second is to spend the money raised on capital improvements for the home owners association as was stated in the initial interview the reason for forming the organization was so the residents could contribute to the projects of the home owners association hoa and receive a tax deduction this statement was confirmed on the organization form_990 for the period ending december 20xx in the organization’s mission statement the organization’s mission is to benefit all resident owners of condominium complex condominiums for projects outside their operating budget related to health weliness safety and education the board minutes document the board’s focus on raising money for capital improvements for the home owners association the president of the home owners association spoke at a board meeting saying the primary concern of the organization should be raising money so capital improvement for the home owners association can be accomplished the board minutes show the board’s focus on setting goals to raise money from the residents to pay for costs to maintain a donated condominium and replace the doors to the pool area further supporting this position are the flyers posted by the organization requesting donations from individual_retirement_accounts trusts and wills flyers were also posted detailing dollar_figure projects like solar heating for the pool and the replacement of the doors to the pool area of funds going to the home owners association for various in support of this position is the organization's purchase order log which shows since 20xx expenses of dollar_figure have been paid and of that dollar_figure has gone directly to the home owners association dollar_figure has been paid for administrative expenses in support of the organization non-exempt purposes and dollar_figure has gone to the employees of the home owners association the organization has two activities one is to raise money and the second is to spend the money raised on capital improvements for the home owners association these activities are the primary activities of the organization they do not meet the requirements of exempt_purpose under sec_501 and because of these two primary activities the organization is operated only for a non-exempt purpose and fails the operational_test form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer org explanations of items schedule number or exhibit tax identification_number years periods ended 20xx 20xx taxpayer's position the taxpayer has indicated agreement with the government's position as stated in this report conclusion the organization does not qualify for exemption under sec_501 and therefore its tax exempt status should be revoked for failing the operational_test of treas reg c -1 c for the following reasons the organization operated for private benefit rather than public interest during all years under examination the organization does not operate exclusively for exempt purposes as required by sec_501 the revocation should be effective january 20xx form_1120 u s_corporation income_tax return should be filed for 20xx and each year thereafter as long as it remains subject_to federal_income_tax if the proposed revocation becomes final appropriate state officials will be notified of such actions in accordance with sec_6104 form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
